Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review two determinations of respondent Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
*796Petitioner was initially found guilty, following a prison disciplinary hearing, of violating the rules prohibiting refusal to obey a direct order and interference with a staff member. After a second disciplinary hearing, petitioner was found guilty of violating the rules that prohibit escape and making threats. Both determinations are confirmed. The misbehavior report and testimony presented at petitioner’s first disciplinary hearing established that petitioner refused to comply with a correction officer’s attempt to frisk him and that he then attempted to flee from the officer. Testimony presented at petitioner’s second disciplinary hearing disclosed that correction officers found a letter in petitioner’s cell which expressed his desire to break out of prison and a diagram showing the facility’s visiting room and its air conditioning duct system. Enraged when confronted with these documents, petitioner engaged in a profane verbal tirade directed at the correction officers. Substantial evidence presented at the disciplinary hearings, including the misbehavior reports, documentary evidence and petitioner’s own admissions, supports the determinations of petitioner’s guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). Petitioner’s remaining contentions have been reviewed and are found to be without merit.
Cardona, P. J., Mercure, Crew III, Peters and Spain, JJ., concur. Adjudged that the determinations are confirmed, without costs, and petition dismissed.